Citation Nr: 0422819	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-08 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.

3.  Entitlement to a compensable evaluation for glomeruli 
nephritis, on appeal from an initial grant of service 
connection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from January 1978 to June 
1978, and from February 1979 to February 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2001 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that rating action, 
the RO granted service connection for glomeruli nephritis and 
assigned a noncompensable evaluation.  The RO also denied the 
veteran's claims seeking entitlement to service connection 
for an anxiety disorder and patellofemoral syndrome of the 
right knee.  The veteran was notified of that action and he 
has appealed the assignment of a noncompensable rating and 
the denials of service connection.  

The veteran provided testimony before an RO hearing officer 
in February 2004.  The issues that were covered involved the 
right knee, the kidney disability, and the psychiatric 
disorder.  He also proffered testimony on an eye disability.  
The record reflects that the veteran has not perfected his 
appeal with respect to the issue of entitlement to service 
connection for an eye disability (glaucoma) and as such, it 
is not before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran contends that he should be awarded service 
connection for a right knee disability and a psychiatric 
disorder.  With respect to the right knee, he maintains that 
he injured the knee while in service and he has continued to 
suffer from symptoms and manifestations of a right knee 
disability since he was discharged from active duty in 
February 1992.  The veteran further asserts that he suffered 
from depression and anxiety while he was in service but he 
kept silent about the condition because he was fearful that 
he would be discharged because of it.  He claims that he has 
received near-continuous treatment for a mental disability 
and that as such he should now receive VA compensation 
benefits.  Finally, the veteran avers that he is entitled to 
a compensable evaluation for his kidney disorder.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003); 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

The record reflects that in November 2000, the RO was 
informed, via a letter written by a private psychiatrist (Dr. 
Oscar Cardona), that the veteran was receiving psychiatric 
treatment.  The letter indicates that Dr. Cardona began 
treating the veteran in December 1998 and continued to treat 
the veteran through November 2000.  Dr. Cardona stated that 
the veteran was receiving treatment and medications for 
alcohol dependence and a dysthymic disorder.  Although the RO 
was notified of this treatment, the record fails to show that 
the RO attempted to obtain Dr. Cardona's treatment records of 
the veteran.  Per the VCAA above, the RO has a duty to obtain 
Dr. Cardona's records and if that is not successful, then to 
inform the veteran that it has attempted to obtain those 
records and that it is up to him to secure those records and 
forward them to the RO for review.  

Besides not obtaining the veteran's psychiatric treatment 
records, a review of the claims folder discloses that the 
veteran has not undergone a VA examination that would 
corroborate the presence of a psychiatric disability and 
which would provide an etiological opinion concerning the 
claimed condition.  This has not occurred even though there 
is medical evidence indicating that the veteran suffered from 
a psychiatric near the time of his discharge from the service 
and has continued to suffer from a psychiatric disorder.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, 
the record reflects that a VA doctor has not opined as to 
whether the claimed psychiatric disability is the result of 
or may be related to the veteran's military service.  A 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such an examination should be 
afforded the veteran before the Board issues a determination 
on the merits of his claim.

Additionally, the record reflects that after the veteran was 
released from active duty in February 1992, he served in the 
US Army Reserves and eventually retired in November 2002.  
The RO was notified of the veteran's service through a 
matching of Defense Manpower Data Center Records against VA 
records.  Despite this notification, and while the RO has 
included the veteran's retirement records, the claims folder 
is silent as to the active duty service dates between 
February 1992 to November 2002.  Moreover, it is unclear as 
to whether the RO has even attempted to obtain the veteran's 
active and reserve duty service medical records.  

Since the VA has been given notice that the veteran has 
military service medical records that are not in the claims 
folder, those records must be obtained and associated in the 
claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  Thus, the claim must also be returned to the 
RO for the purpose of obtaining those service records.  Once 
those records have been obtained and reviewed by the RO, the 
RO has a duty to notify a claimant of information or lay or 
medical evidence, in addition to the obtained military 
medical treatment records, is necessary to substantiate a 
claim and to indicate what portion of the information or 
evidence is to be provided by the claimant and what part the 
Secretary will attempt to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  Since the RO has not had the opportunity to 
provide this information, the claim must be returned to the 
RO for additional processing.  That is, the veteran should be 
told what information or evidence is needed to substantiate 
his claim in light of all the documents that are being 
obtained by means of this remand.  

Moreover, based on the fact that additional medical records 
will be available for review by an examiner, it is the 
conclusion of the Board that another examination of the 
veteran's right knee should be accomplished.  That is, it may 
be that the records obtained may lead credence and proof to 
the veteran's assertions that he now suffers from a right 
knee disorder that resulted from his years in the military.  
Therefore, it is the decision of the Board that the veteran 
should undergo another orthopedic examination by the VA in 
order to determine the etiology of his current right knee 
disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2003) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2003) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  By accomplishing this examination, the VA 
will be fulfilling its duty to assist the veteran in the 
development of his claim.

Also, with respect to the veteran's claim for an increased 
evaluation for glomeruli nephritis, this disability has been 
rated in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7502 (2003).  Under the 
current schedular criteria, Diagnostic Code 7502 (chronic 
nephritis) is rated as renal dysfunction under 38 C.F.R. § 
4.115 (2003).  A noncompensable evaluation is warranted for 
renal dysfunction where there are albumin and casts with 
history of acute nephritis; or, hypertension that is non-
compensable under Diagnostic Code 7101 (for hypertension).  A 
30 percent evaluation is warranted with albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 60 percent 
evaluation is warranted for renal dysfunction if there is 
constant albuminuria with some edema; or there is a definite 
decrease in kidney function; or there is hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  

As can be noted, one of the criteria used in evaluating the 
disorder is whether there is hypertension.  A review of the 
veteran's VA medical records indicates that the veteran 
suffers from high blood pressure and he has claimed that he 
has been treated for hypertension.  Although the medical 
records do show this condition, there is no indication in 
reviewing the disability evaluations for glomeruli nephritis 
that the examiners (and the RO) considered hypertension in 
assigning the disability rating.  

Therefore, it is the decision of the Board that the veteran 
should undergo another nephrology/genitourinary examination 
by the VA in order to determine the severity of his service-
connected nephritis.  See 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  By 
accomplishing this examination, the VA will be fulfilling its 
duty to assist the veteran in the development of his claim.

Because of the change in the law brought about by the VCAA 
and the subsequent United States Court of Appeals for 
Veterans Claims (Court) decisions, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
service connection and increased rating 
claims; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  Additionally, the RO must 
specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
his claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO is hereby put on notice that 
the veteran served on active duty and in 
the US Army Reserves, and as such, his 
official personnel records and military 
health records may be located in many 
different locations and that any requests 
made should reference both the veteran's 
US Army active duty service and his US 
Army Reserve  service.

The RO should attempt to verify, through 
official channels, the veteran's periods 
of service in US Army Reserves.  The 
National Personnel Records Center and the 
United States Army Reserve Personnel 
Center (ARPERCEN) should be contacted, if 
necessary, as should any other potential 
storage facilities noted in M21-1, Part 
III, 4.01.  

With respect to the veteran's US Army 
Reserve and retired records, the RO 
should contact the Defense Finance and 
Accounting Service (DFAS).  The RO should 
address its inquiries to DFAS-CL/PMCAA 
and/or DFAS Cleveland, Anthony J. 
Celebrezze Federal Building, 1240 East 
9th Street, Cleveland, Ohio 44199-2055.  

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The veteran's period of active duty 
service.
b.  The veteran's period of inactive duty 
for training service, including the 
specific dates trained.
c.  The dates in which the veteran was 
paid for inactive duty for training 
service while in the US Army Reserves.  
Copies of the veteran's Leave and Earning 
Statements should be obtained and 
included in the claims folder for review.  
d.  If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive compensation 
for his training, but did perform said 
training, the dates of that training 
should be noted.

Additionally, copies of any and all 
personnel and medical records should be 
requested and included in the claims 
folder.  Of particular interest are any 
and all of the veteran's annual medical 
examinations.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

3.  The RO should contact the veteran and 
ask that she identify all sources of 
medical treatment received since February 
1992 for the disabilities listed on the 
front page of this action, and to furnish 
signed authorizations for release to the 
VA of private medical records (to include 
any TRICARE records and other medical 
records possibly located at the medical 
facility at Fort Buchanan) in connection 
with each non-VA source identified.  The 
RO should specifically obtain the 
veteran's clinical treatment records and 
test results from Dr. Oscar Cardona, 
Centro Psiquiatrico de Bayamon, Ave. Main 
43-15, Santa Rosa, Bayamon, the 
Commonwealth of Puerto Rico 00959.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

4.  The RO should schedule the appellant 
for a VA compensation examination for 
rating purposes, to be performed by an 
appropriate specialist, to determine the 
nature and extent of impairment caused by 
the service-connected glomeruli 
nephritis.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examination report must 
indicate that the claims file was 
reviewed by the examiner prior to the 
examination.  All appropriate diagnostic 
tests and studies deemed necessary by the 
examiner to render the opinions 
requested, and to assess the severity of 
this disability should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail, to 
include any related renal dysfunction.  
In order to assist the Board with its 
rating analysis, the examiner is also 
requested to render an opinion as to 
whether the veteran now suffers from high 
blood pressure and/or hypertension, and 
if so, whether this is related to his 
glomeruli nephritis.  

The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
this condition, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's nephritis disability, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2003).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
(Diagnostic Code 7502) and renal 
dysfunction (38 C.F.R. § 4.115(b)).

The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  The 
report should include a detailed account 
of all pathology found.

5.  The RO should arrange for the veteran 
to be examined by a psychiatrist who has 
not previously examined him to determine 
the correct diagnosis of any psychiatric 
disorder that may be present.  The claims 
folder and a copy of this remand are to 
be made available to the examiner to 
review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  If the examiner 
determines that the veteran has any 
psychiatric disorder, the examiner should 
determine the relationship of any current 
disorder with the disability diagnosed in 
the early 1990s by Dr. Oscar Cardona.

The examiner is asked to discuss the 
etiology of the current mental disorder, 
and he/she should express an opinion, 
supported by adequate medical rationale, 
as to whether it is at least as likely as 
not that any found psychiatric disorder 
is related to the veteran's military 
service.  If a conclusion cannot be made 
concerning whether any found psychiatric 
disorder is related to the veteran's 
military service, the examiner should 
then discuss the likely etiology of the 
found disability.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
or otherwise recorded in a legible manner 
for review purposes.  

6.  The RO should schedule the veteran 
for an orthopedic examination in order to 
determine whether the veteran now suffers 
from any type of disability of the right 
knee.  All necessary tests should be 
conducted, such as range of motion 
studies and strength tests, x-rays, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

After it has been determined whether the 
veteran does indeed suffer from such a 
disorder, the examiner should express an 
opinion as to the etiology of the 
disability.  Specifically, the examiner 
should express an opinion as to whether 
any found disability of the right knee 
began while the veteran was in service or 
whether it is the result of a service-
connected disability or whether it was 
caused by or the result of the veteran's 
post-service activities.  In other words, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not that any found right knee disorder is 
related to the veteran's military service 
or to a service-connected disability.  
The examiner should cite to information 
in the claims folder.  The examiner 
should provide a comprehensive report 
including complete rationales for all 
conclusions reached.  If further testing 
or examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review. 

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



